Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 August 2022 has been entered.
 
Response to Arguments
Applicant’s arguments filed 12 August 2022 with respect to the final rejection and AFCP 2.0 decision have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Wu in view of Yang, Maleki and/or Mazloum. Examiner notes a different embodiment of Wu (paras. 170-171) is relied upon the rejections below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 11-15, 20-23 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2020/0107267) in view of Yang et al. (US 2021/0360529). For dependent claims herein, the motivation of the combination is the same as the parent claim unless otherwise noted.
Regarding claim 1, Wu discloses a method of wireless communication at a network entity, comprising: transmitting an indication of a configuration for a group-specific wake-up signal (WUS) to an associated group of user equipment (UEs) (fig. 1, S110), the configuration indicating one or more time-variable parameters for the group-specific WUS (fig. 2, timeOffset_WUS_1 indicates timeOffset_WUS_n; paras. 170-171; note: the indicated time offset is based on the signaled Group 1 offset of the system information plus a multiple of maxDuration), a value of the one or more time-variable parameters being different for different WUS occasions of the group-specific WUS (fig. 2; para. 174-175, 177 and 180; note: different time locations for WUSes with different timeOffset_Group_n values).
Wu fails to disclose a base station determining the value (para. 170; note: a base station calculating timeOffset_Group_n) of the one or more time-variable parameters based on a time associated with a WUS occasion of the group-specific WUS; and transmitting, in the WUS occasion, the group-specific WUS to the group of UEs based on the determined value. However, Yang discloses using a time offset (para.71) to determine a start position of a WUS (par. 86, first sentence) and transmitting the WUS based on the start position (para. 86, penultimate sentence; para. 83).Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have determining the value of the one or more time-variable parameters based on a time associated with a WUS occasion of the group-specific WUS; and transmitting, in the WUS occasion, the group-specific WUS to the group of UEs based on the determined value. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, a base station determining a proper time (or time corresponding to the time calculated by a UE) for transmission of a WUS (Yang, paras. 83 and 86; Wu, paras. 170-171 and fig. 2; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results). Examiner notes the combination of Wu in view of Yang teaches and makes obvious a base station of Wu calculating a timeOffset_Group_n value (para. 170) which is based on a time associated with a WUS occasion (fig. 2) and transmitting the WUS with a start position based on the offset (timeOffset_Group_n value) as taught by Yang (para. 86) for the reception by the UE at a corresponding time calculated by the UE.
Regarding claim 11, these limitations are rejected on the same grounds as claim 1 above. In addition, Wu in view of Yang teaches and makes obvious a method of wireless communication at a user equipment (UE) (Wu, fig. 1), comprising: receiving the indication and determining the value of the one or more time-variable parameters based on a time associated with a WUS occasion of the group-specific WUS (Wu, S110; fig. 2 and paras. 170-171; Yang, figs. 2-3 paras. 83 and 86); and monitoring, in the WUS occasion, for the group-specific WUS based on the determined value (Wu, S130).  
Regarding claim 21, these limitations are rejected on the same grounds as claim 1 above. In addition, Wu discloses an apparatus for wireless communication at a network entity (figs. 20-21), comprising: a memory; and at least one processor coupled to the memory and configured to perform the method of claim 1 (paras. 380-386).  
Regarding claim 26, these limitations are rejected on the same grounds as claim 11 above. In addition, Wu discloses an apparatus for wireless communication at a user equipment (UE) (figs. 19 and 21), comprising: a memory; and at least one processor coupled to the memory and configured to perform the method of claim 11 (paras. 380-386).  
Regarding claim 2, Wu in view of Yang teaches and makes obvious the method of claim 1, wherein the time corresponds to the WUS occasion (Wu, fig. 2 and para. 170).  
Regarding claim 3, Wu in view of Yang teaches and makes obvious the method of claim 1, wherein the one or more time-variable parameters include a wake-up offset (Wu, fig. 2 and para. 170).  
Regarding claim 4, Wu in view of Yang teaches and makes obvious the method of claim 1, wherein the configuration indicates a sequence of time-variable parameters for at least one UE from the group of UEs, the sequence including a first time-variable parameter associated with a shorter discontinuous reception (DRX) cycle length of the at least one UE and a second time-variable parameter associated with a longer DRX cycle length of the at least one UE (Wu, paras. 143, 178 and 188-190; figs. 2-3; note: the DRX related time offsets are used to determine a group WUS).  
Regarding claim 5, Wu in view of Yang teaches and makes obvious the method of claim 1, wherein the configuration includes a first WUS configuration and a second WUS configuration for at least one UE from the group of UEs, the first WUS configuration having at least one of a first periodicity or a first offset parameter and the second WUS configuration having at least one of a second periodicity or a second offset parameter different than the first periodicity or the first offset parameter, respectively (fig. 11; para. 207; note: Rel-16 offset (second offset) is based on the Rel-15 timeOffset and maxDuration as signaled (para. 192)).
Regarding claims 12-15, these limitations are rejected on the same grounds as claims 2-5 above, respectively.  
 Regarding claim 20, Wu in view of Yang teaches and makes obvious the method of claim 11, wherein the one or more time-variable parameters are for the group of UEs that includes the UE or are specific to the UE (Wu, paras. 143, 178 and 188-190; figs. 2-3; note: the DRX related time offsets are used to determine a group WUS; fig. 11; para. 207; note: Rel-16 offset (second offset) is based on the Rel-15 timeOffset and maxDuration as signaled (para. 192)).  
Regarding claims 22-23, these limitations are rejected on the same grounds as claims 4-5 above, respectively.
Regarding claims 27-28, these limitations are rejected on the same grounds as claims 4-5 above, respectively.

Claims 6, 16, 24 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Yang as applied to claim 1, 11, 21 or 26 above, and further in view of Maleki et al. (US 2022/0182943).
Regarding claim 6, Wu in view of Yang fails to teach and make obvious the method of claim 1, wherein the configuration includes a wake-up downlink control information (WU-DCI) configuration for the group of UEs, wherein the WU- DCI configuration indicates a time-variable configuration of a WU-DCI field, and wherein the group-specific WUS comprises the WU-DCI. However, Maleki discloses a configuration including a WU-DCI configuration for a group of UEs (paras. 126 and 129; note: WUS_ACK configuration) which comprises a time-variable configuration of a WU-DCI field (para. 129; note: addressable fields to dynamically indicate recipient UEs for the WUS as changing over time - fig. 9 and para. 131), where the  WUS is a WU-DCI (para. 114, especially first sentence). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the configuration includes a wake-up downlink control information (WU-DCI) configuration for the group of UEs, wherein the WU- DCI configuration indicates a time-variable configuration of a WU-DCI field, and wherein the group-specific WUS comprises the WU-DCI in the invention of Wu in view of Yang. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, dynamically addressing UEs to wake-up and send wake-up signaling feedback (Maleki, paras. 114, 126, 129 and 131); MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claims 16, 24 and 29, these limitations are rejected on the same grounds as claim 6 above.

Claims 7-8, 17, 25 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Yang and Maleki as applied to claim 6, 16, 24 or 29 above, and further in view of Mazloum et al. (US 2021/0022077).
Regarding claim 7, Wu in view of Yang and Maleki fails to teach and make obvious the method of claim 6, further comprising determining the WU-DCI configuration to include a size for the WU-DCI. However, Mazloum discloses the configuring the size of a WU-DCI (para. 129, especially last sentence; note: length of a base sequence for the WUS; figs. 8-9 and paras. 98-102, 104-106, 116 (last sentence) and 130; note: various number of bits for the WUS). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have determining the WU-DCI configuration to include a size for the WU-DCI in the invention of Wu in view of Yang and Maleki. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing a flexible or appropriate sequence for a WUS based on UE recipients and/or transmitting cells (Maleki, figs. 8 and 10, and paras. 102, 104-106, 116 and 129-130; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claim 8, the embodiments of Wu in view of Yang, Maleki and Mazloum fail to teach and make obvious the method of claim 7, further comprising determining the size for the WU- DCI (Mazloum, figs. 8 and 10, and paras. 102, 104-106, 116 and 129-130) based on the time (Wu, fig. 2; note: WUS occasion). However, another embodiment of Maleki teaches WUS configuration signaling in the WUS or WUS occasion (para. 126, last two sentences; note: configuration either by RRC or within the WUS). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to determine the size for the WU- DCI based on the time have in the invention of the embodiments of Wu in view of Yang, Maleki and Mazloum. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing signaling at the time of (or within) the WUS (Maleki, para. 126; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claims 17, 25 and 30, these limitations are rejected on the same grounds as claim 7 above.

Allowable Subject Matter
Claims 9-10 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Harper whose telephone number is 571-272-3166. The examiner can normally be reached weekdays from 11:00 AM to 7:00 PM ET. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yemane Mesfin, can be reached at 571-272-3927. The centralized fax number for the Patent Office is 571-273-8300. For non-official communications, the examiner’s personal fax number is 571-273-3166 and the examiner’s e-mail address is kevin.harper@uspto.gov (note: MPEP 502.03 – A copy of all received emails relating to an application including proposed amendments and excluding scheduling information for interviews will be placed informally into the application file).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications associated with a customer number is available through Private PAIR only. For more information about the PAIR system, see portal.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin C. Harper/
								Primary Examiner, Art Unit 2462